COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                       NOS.
2-09-287-CV
       2-09-317-CV
       2-09-318-CV
 
IN RE:  TWO HUNDRED FIFTY‑NINE
THOUSAND, THREE HUNDRED
THIRTY‑SIX
DOLLARS AND SEVEN/100
 
                                               ----------
           FROM
THE 396TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the parties= AAgreed
Motion To Dismiss Appeals.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeals.  See Tex. R. App. P.
42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex. R. App. P. 43.4.
 
PER
CURIAM
 
 
PANEL:  MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED:  October 29, 2009




[1]See Tex. R. App. P. 47.4.